Citation Nr: 1023270	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional benefits under the Tuition 
Assistance TOP-UP (TATU) program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from April 1999 to October 
2007.

This matter is on appeal from the Education Center at the 
Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in May 2008.  A 
transcript of the hearing is of record.

This case was remanded by the Board in December 2008 for 
further development and is now ready for disposition.


FINDING OF FACT

For the years 2006 and 2007, the Veteran received $15,819.05 
in TATU benefits; and, as he was only entitled to 15,321.70, 
there is no basis for awarding additional benefits under the 
TATU program.


CONCLUSION OF LAW

Additional benefits under the TATU program under 38 C.F.R. § 
21.7136 are not warranted.  38 U.S.C.A. §§ 3011, 3012, 3015 
(West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.7040, 21.7042, 
21.7072, 21.7136 (2006, 2007 & 2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)

However, the Board finds that the notice and duty to assist 
provisions of the VCAA do not apply to this appeal as it is 
relevant to a different chapter than the one that is on 
appeal.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Accordingly, the fact that Veteran was not given 
notice of the VCAA has not prejudiced the Veteran in pursuing 
this claim.

Instead, Part 21 of Title 38 of the C.F.R has its own 
regulations discussing VA's duty to notify and assist that 
are substantially similar to the requirements of the VCAA.  
See 38 C.F.R. §§ 21.1031, 21.1032 (2009).  With respect to 
its duty to notify, except when a claim cannot be 
substantiated because there is no legal basis for the claim, 
or undisputed facts render the claimant ineligible for the 
claimed benefit, VA is obligated to notify the claimant of 
any information and evidence that is necessary to 
substantiate the claim, and inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will try 
to obtain for the claimant.  38 C.F.R. § 21.1031.  

In this case, the Veteran was not provided with this notice 
prior to the first decision made on this claim.  However, the 
Board concludes that the Veteran was not prejudiced by this 
defect.  Specifically, in a December 2007 Statement of the 
Case (SOC), the Veteran was notified as to what evidence he 
needed to provide in order to support his claim.  Moreover, a 
notice letter was provided to the Veteran in May 2009 that 
explained to the Veteran in detail how his TATU benefits were 
calculated.  

Additionally, the evidence and the Veteran's own statements 
at his May 2008 hearing indicate that he had actual knowledge 
of what evidence was required to support his claim.  
Specifically, at his hearing, the Veteran testified that he 
was entitled to benefits at the full time rate, and he 
provided school certifications in support.  

Therefore, while the Veteran was not provided with notice in 
accordance 38 C.F.R. § 21.1031, the evidence indicates that 
this defect was cured by subsequent notice.  Moreover, 
through his submissions, he displayed actual knowledge of 
what was required to support his claim.  Therefore, the Board 
determines that he was not prejudiced by any original notice 
defect.  

With respect to the duty to assist, VA is obligated to assist 
the Veteran, upon completion of a complete or substantially 
complete application, by making reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim 
and providing the assistance described to an individual 
attempting to reopen a finally decided claim. 

In this case, the VA has acquired records relating to 
payments the Veteran  received from VA and from the 
Montgomery G.I. Bill (MGIB), and has also acquired 
certifications of enrollment from the Veteran's school.  
Moreover, the Veteran has submitted his own payment records, 
as well as tuition assistance authorizations from the 
Department of the Navy.  Therefore, the available records 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  



Entitlement to Additional TATU Benefits

For veterans or active servicemen who are eligible for 
Chapter 30 educational benefits, a tuition assistance top-up 
program (TATU) permits the VA to issue payment to an 
individual for all or any portion of the difference between 
the tuition assistance amount paid by the military component 
and the total cost of tuition and related charges for an 
approved program of education.  See 38 U.S.C.A. § 3014; 38 
C.F.R. § 21.7110.

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, eligibility may be established when an individual 
first entered into active duty as a member of the Armed 
Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2).

Generally, VA will authorize payment of educational 
assistance for the individual's enrollment in any course or 
subject which a State approving agency has approved as 
provided in 38 C.F.R. § 21.7220, and which forms a part of a 
program of education as defined in 38 C.F.R. § 
21.7020(b)(23).  A "program of education," in pertinent 
part, is any unit course or subject or combination of courses 
or subjects, which is pursued at an educational institution.  
38 C.F.R. § 21.7020(b)(23).

The amount of the monthly assistance benefit is based, in 
part, on whether the claimant is enrolled on a full-time or 
part- time basis.  38 U.S.C.A. § 3015; 38 C.F.R. §§ 21.7130, 
21.7136, 21.7139.  For example, for collegiate graduate 
studies, a full-time semester course load is generally at 
least 14 credit hours or equivalent, a 3/4 time course load 
is 10 through 13 credits, and a 1/2 time course load is 7 
through 9 hours or equivalent.  See chart accompanying 38 
C.F.R. § 21.4270.  However, when properly certified, 12 
credit hours or equivalent may be considered full time, while 
a course load of 6 through 8 credit hours or equivalent is 
considered 1/2 time.  See chart accompanying 38 C.F.R. § 
21.4270, n.2.

The rate of Chapter 30 education benefits that VA pays varies 
with the schedule of the Veteran's studies, that is, whether 
the schedule is full time, 3/4 time, 1/2 time, or some other 
part time schedule.  38 C.F.R. § 21.7136(b).  As relevant 
here, the maximum monthly rates for active duty servicemen 
were:


   Full 
Time ($)
3/4 Time 
($)
 1/2 Time 
($)
2006
1,034.00
775.50
517.00
2007
1,075.00
806.25
537.50

In addition, where an eligible service member contributed up 
to $600 to the Secretary of the military department 
concerned, VA will increase the monthly (referred to as a 
"kicker") rate provided; in this case, by $5 for every $20 
contributed up to $600.  38 U.S.C.A. § 3015(g); 38 C.F.R. § 
21.7136(h).  The record indicates that the Veteran 
contributed at least $600, and is entitled to this increased 
benefit as well.

In this case, the record indicates that the Veteran is 
qualified for TATU benefits based on the length and character 
of his service and his pursuit of an approved program of 
education.  In this regard, while he was still on active 
duty, he underwent 46.5 credit hours of graduate studies from 
January 2006 to August 2007.  He now asserts that he was 
entitled to more than he was awarded for his tuition 
expenses.


(CONTINUED ON NEXT PAGE)



Entitlement to Increased TATU in 2006

The Veteran took a total of 27 credit hours from January 7 to 
August 12, 2006.  The first 18 credit hours included the 
following:

COURSE
 
HOURS
Govt. Share 
($)
Student Share 
($)
Jan. 7 - Apr. 21, 2006  
(3.47 months)


BC4007


1.5
375.00
1053.57
GM4900

3.0
750.00
2107.14
GM4000

3.0
750.00
2107.14
GM4451

3.0
750.00
4607.14



10.5
2625.00
9874.99






May 8 - Aug. 12, 2006 (3.13 
months)


GM4100

1.5
375.00
1624.95
GM4101

1.5
375.00
1624.95
GM4201

1.5
375.00
1624.95
GM4464

1.5
375.00
1624.95
GM 4468

1.5
375.00
1624.95



7.5
1875.00
8124.75
TOTAL


18.0
4500.00
17999.74

As is shown above, the Department of the Navy paid $4,500.00 
in tuition assistance.  The RO, which rated the Veteran on 
the 3/4 time scale, paid $3,619.00 and $2,812.00 for the two 
periods, respectively, and for a total amount of $6,431.00.  

Under the maximum allowed monthly rate for 3/4 time of 
$775.50 (plus the $150.00 "kicker"), the Veteran was 
entitled to $3,211.49 for the first period and $2,896.82 for 
the second, for a total of $6108.31.  Thus, for this period 
of time, he received a TATU benefit of $322.70 greater than 
what he was entitled to.  

At his hearing before the Board in May 2008, the Veteran 
argued that his education was erroneously rated as 3/4 time 
and should have been rated as full time.  However, the Board 
concludes that this period of coursework was properly 
considered 3/4 time.  Specifically, from January 7 to April 
21, 2006, the Veteran was enrolled for 10.5 credit hours.  In 
the period of May 8 to August 12, he was enrolled in only 7.5 
credit hours.  As neither of these meet the number of credit 
hours required to be considered full time under 38 C.F.R. § 
21.4270, a full time rating for these periods of education is 
not warranted.  

Therefore, given that the Veteran has received TATU benefits 
in excess of what he has been entitled to under the 
appropriate regulations, the criteria for additional tuition 
assistance under TATU is not warranted for this period of 
time.  

Next, the Board has considered entitlement to TATU benefits 
for the periods from August 26 to September 3, 2006, and from 
September 11 to December 17, 2006.  The record reflects that, 
since the Veteran had already received $4,500 in tuition 
assistance from the Department of the Navy for 2006, he is 
responsible for all tuition expenses for these periods.

The Veteran has asserted that he has not received TATU 
benefits for these periods of time.  However, as noted in its 
supplemental SOC in May 2009, the Veteran had already 
received $2,282.48 in benefits through the MGIB for full time 
enrollment from August 26 to September 3, 2006, and for 1/2 
time enrollment from September 11 to December 17, 2006.  
Applying the relevant rates from 2006, the Veteran was 
entitled to $2,450.13 in benefits, which is $167.65 more than 
he actually received.  However, this difference is less than 
the $322.70 he was overpaid previously.  Therefore, an 
increase in TATU benefits is not warranted.  

Moreover, for the same reasons as noted above, the Board 
concludes that a change from 1/2 time status for the period 
from September 11 to December 17, 2006, is not warranted.  
Specifically, during this period of time, the Veteran took 
only 6 credit hours of work.  In order to warrant benefits at 
the 3/4 time rate, the evidence must show a course load of 10 
through 13 credits hours.  As this has not been shown, a 
change in benefit rate is not warranted.

In conclusion, for the year 2006, the Board concludes that 
the Veteran received benefits of approximately $155.05 in 
excess of what he was entitled to.  Therefore, additional 
TATU benefits are not warranted for that year.  

Entitlement to Increased TATU in 2006

The Veteran took a total of 19.5 credit hours from January 8 
to August 24, 2007, including the following:

COURSE
 
HOURS
Govt. Share 
($)
Student Share 
($)
Jan 8 - April 15, 2007 (3.23 
months)


GM4102

1.5
375.00
1624.95
GM4210

1.5
375.00
1624.95
GM4402

1.5
375.00
1624.95
GM4800

1.5
375.00
1624.95
GM4319

1.5
375.00
1624.95



7.5
1875.00
8142.75












Apr. 21 - 29, 2007 (.27 
months)



GM4600

3.0
750.00
3249.90



3.0
750.00
3249.90






May 7 - June 24, 2007 (1.57 
months)


GM5846

1.5
375.00
1624.95
GM4801

1.5
375.00
1624.95



3.0
750.00
3249.90






Jun. 25 - Aug 11, 2007 (1.55 
months)


GM5740

1.5
375.00
1624.95
GM4802

1.5
375.00
1624.95



3.0
750.00
3249.90






Aug. 18 - 24, 2007 (.27 months)



GM5940

3.0
375.00
3624.90



3.0
375.00
3624.90
TOTAL

19.5
4500.00
23,160.30

As was the case in 2006, the Department of the Navy paid 
$4,500.00 in tuition assistance.  The RO paid $5,308.33 in 
TATU benefits for the period of January 8 to August 11, 2007 
based on a 1/2 time rate for the two periods from May 7 to 
August 11, 2007 and full time for the remaining periods, 
based in part upon a correction of rate from 1/2 time to full 
time for the period from January 8 to April 15, 2007.  

Under the maximum allowed monthly rate for full time in 2007 
of $1,075.00 and a 1/2 time rate of $537.50 (plus the $150.00 
"kicker" in each case), the Veteran was entitled to 
$6,763.26 in TATU benefits.  A June 2007 decision, and a 
December 2007 award calculation sheet reflect that the 
Veteran was actually awarded the Veteran was awarded 
$5,594.16 in benefits for these classes.  

As is clear, the Veteran was still entitled to $1,169.10 by 
the time the Veteran filed this claim in January 2006.  
However, as was indicated in the May 2009 supplemental SOC, 
the RO subsequently revised its calculations and awarded 
$1,511.41 in additional benefits.  Thus, by the Board's 
calculations, the Veteran has now received $342.31 more in 
TATU benefits than he was entitled to.  

Finally, for the same reasons as noted previously, the Board 
concludes that a change in rate for the periods from May 7 to 
August 11, 2007, from 1/2 time to full time is not warranted.  
Specifically, the Veteran was taking only three credit hours 
at any given time.  In order to warrant benefits at the 3/4 
time rate, the evidence must show a course load of 10 through 
13 credits hours.  As this has not been shown, a change in 
benefit rate is not warranted.

In conclusion, the Board finds that the Veteran received 
benefits of approximately $155.05 in excess of what he was 
entitled to in 2006 and $342.31 more than he was entitled to 
in 2007.  Therefore, entitlement to additional TATU benefits 
for either academic year is denied. 




ORDER

Additional benefits under the TATU program are denied.





____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


